IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-20928
                          Summary Calendar



GERALD YALE DAVID,

                                          Plaintiff-Appellant,

versus

FRED BECKER; TIMOTHY SIMMONS,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-91-CV-2340
                       --------------------

                          September 3, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gerald David, Texas prisoner # 547341, appeals the district

court’s denial of his postjudgment Fed. R. Civ. P. 60(b) motion

challenging the district court’s December 1993 order dismissing

his original complaint.   The Rule 60(b) motion was filed in

December 1996, three years after the district court dismissed

David’s original complaint.   David’s arguments challenging the

dismissal order under either Rule 60(b)(1) or (3) were untimely.

David could have appealed the dismissal of his prior Rule 60(b)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20928
                                -2-

motion, and he has not provided a valid reason for the lateness

of the Rule 60(b) motion, the dismissal of which he now appeals.

The motion was not filed within a reasonable time of the 1993

dismissal order, and the district court did not abuse its

discretion by denying the second Rule 60(b) motion.   See

Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38 F.3d 1404,

1408 (5th Cir. 1994).   The district court’s order is AFFIRMED.

     David’s objection to this court’s order allowing the

defendants to file an out-of-time letter brief is DENIED.